FILED
                            NOT FOR PUBLICATION                              JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



JOHN BURKE, in His Individual and                No. 09-56989
Representative Capacity on Behalf of a
Class of All Persons similarly situated,         D.C. No. 2:09-cv-06584-R-PJW

              Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

TV GUIDE MAGAZINE GROUP, INC., a
California corporation,

              Defendant,

  and

OPENGATE CAPITAL, LLC, a
California company; ROVI
CORPORATION, a California
corporation; GEMSTAR-TV GUIDE
INTERNATIONAL, INC., a California
corporation,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                         Argued and Submitted June 8, 2011
                               Pasadena, California

Before: TROTT and RYMER, Circuit Judges, and BEISTLINE, Chief District
Judge.**

      Burµe appeals the district court's dismissal of the underlying class action for

failure to state a claim upon which relief can be granted and failure to plead fraud

and fraud-based claims with the requisite particularity required by Fed. R. Civ. P.

9(b). This court has jurisdiction pursuant to 28 U.S.C. y 1291, and we affirm.

      The district court ruled that plaintiff failed to state a valid cause of action,

based on its finding that defendants made no promises or representations regarding

the amount of content or number of pages featured in a 'double' or 'special' issue

of TV Guide. Plaintiff suggests that it is at least a question of fact whether a

reasonable consumer would have understood the term 'double issue' to mean an

issue with roughly double the number of pages or content contained in a 'single

issue.'

      Burµe's claim for breach of contract fails because the conduct of which

plaintiff complains (i.e., the counting of double and special issues as two

issues) is specifically authorized by the contract. Moreover, there is no

contractual requirement that a double or special issue include twice the number of



          **
             The Honorable Ralph R. Beistline, Chief District Judge for the U.S.
District Court for Alasµa, Anchorage, sitting by designation.
pages or content as a regular issue. Accordingly, plaintiff has not alleged a breach

- an essential element of a breach of contract claim. Furthermore, because the

conduct is authorized by the contract, leave to amend the complaint would be

futile.

          Burµe's fraud claim similarly fails because the subscription offer identified

in Burµe's complaint plainly discloses that double and special issues would be

counted as two issues. Accordingly, there was no fraud as a matter of law.

Similarly, plaintiff has failed to allege any 'unfair, deceptive, untrue or misleading

advertising,' to prove claims under California's unfair competition law or

California's false advertising law. Cal. Bus. & Prof. Code yy 17200 & 17500.

          AFFIRM.
                                                                            FILED
RYMER, Circuit Judge, dissenting:                                            JUL 14 2011

                                                                         MOLLY C. DWYER, CLERK
      I would reverse because I cannot say that leave to amend would be futile. OF AP PE A LS
                                                                      U.S . CO U RT




The promotional materials do not define 'double or special issue.' The contract,

fraud, and misleading advertising claims could be viable after further development

of the record to show what the parties intended the terms to mean and how a

reasonable consumer would have understood the terms. See Richeson v. Helal, 70
Cal. Rptr. 3d 18, 25 (Cal. Ct. App. 2007); Consumer Advocates v. Echostar

Satellite Corp., 8 Cal. Rptr. 3d 22, 30 (Cal. Ct. App. 2003).